Title: General Orders, 14 April 1776
From: Washington, George
To: 



Head Quarters, New-York, April 14th 1776
Parole, New-York.Countersign Prosperity.


The General compliments the Officers who have successively commanded at this Post, and returns his Thanks to them, and to all the Officers, and Soldiers, under their Command, for the many Works of Defence, which have been so expeditiously erected, and doubts not but the same Spirit of Zeal for the service, will continue to animate their future conduct.
Exact Returns of all the Regiments and Corps, to be made up and sent to the Adjutant General as soon as possible—The Commanding Officers at the out-posts, are also to send a Report of the Numbers under their command, where, and how disposed of—Exact Returns also, of all the Ordnance, and military Stores, Provisions, Stores in the Department of the Quarter Master General &c., to be forthwith deliver’d to the Commander in Chief, signed by the proper Officer of the Head of each department.
All persons infected with the Small-Pox are to be immediately removed to a secure place to be provided by the Qr Mr General, who will consult the Magistrates of the City thereupon. A proper Guard, to be composed of men, who have had

that Disorder, to be fixed at this Hospital, to prevent any intercourse but such as the manager shall licence.
Pay-Abstracts are to be made out for each Regiment, and Corps in this department, to the 1st of April exclusive; (each Month seperate) and lodged with Major Harrison Aid-de-Camp to the General, that provision may be made for payment.
As the General is unacquainted at present, with the various Orders for the good Government of the Troops here, or the reasons which induced the giving of them; He directs, that those, and all General Orders be duly attended to, and obeyed until countermanded by himself.
The General flatters himself, that he shall hear no Complaints from the Citizens, of abuse, or ill-treatment, in any respect whatsoever; but that every Officer, and Soldier, of every Rank and Denomination, will pride themselves (as Men contending in the glorious Cause of Liberty ought to do) in an orderly, decent and regular deportment.
One Captain, four Subalterns, four Serjeants, four Corporals, two Drums, and one hundred Privates, to parade this Afternoon at four O’Clock, to go as Guard to Governor’s Island.
Two Field Officers, four Captains, eight Subalterns, sixteen Serjeants, four Drums & Fifes and four hundred men from Heath’s and Lord Stirling’s Brigades, to parade at Six O’Clock to morrow Morning, with three days provisions, to go as a working party to Governor’s Island—Genl Putnam will order Boats to be ready at the Ferry to transport them.
For the future the Commissary General is not to issue any Rum to working parties, unless the Return is signed by the Officer commanding the whole party.
